Title: From George Washington to John St. Clair, 4 May 1758
From: Washington, George
To: St. Clair, John



Dear Sir
Fort Loudoun May 4th 1758.

I have now had an oppertunity of Examining Ucahula, an Indian Warrior that brought in the Scalps mentiond in my last. His acct is nearly the following.
That about the first of last Month Lieutt Gist with 6 Soldiers and 30 Indians left the South Branch of Potomack River, and after a tedious March (occasiond by deep Snows on the Mountains) they got upon the Waters of Monongahela, where Mr Gist by a fall from a steep Bank got lamd & was renderd incapable of Marching. that the white Men and some Indians stayd with him and the remainder of the Indians divided into three small parties and proceeded whin He Ucahula with two others went down the Monongahela in a bark Canoe and landed on the No. Side not far from Fort Duquesne—That they lay there conceald

two days to make discoveries and if possible to get a prisoner, but no favourable oppertunity offering to accomplish the latter they attack’d a Canoe in which two Frenchmen were Fishing, both of whom they killd & Scalpd in sight of some other Frenchmen also a fishing.
This Indian’s Acct of Fort Du-quesne corrisponds with most others I have heard, vizt that it is strong on the Land side, but stockado’d only where it Faces the Ohio. It does not appear from his information, that there are many Men there; nor that they have thrown up any New Works. He saw a Party on the other side the River which he supposd to be newly come, because, there were several Canoes near them and they seemd to be busied in putting up bark Huts which however were not many & only two Tents pitch’d.
When he got about 15 Miles this side Fort Duquesne he came upon a large Indian Incampment, & Tracts steerg towards Virginia; and after the Parties had Joind & were Marching in Lieutt Gist came upon the Tract of another large Party pursuing the same course—these parties have since fallen upon the back Inhabitants of Augusta County and destroyd near 50 persons besides an Officer & 18 Men of Captn Hogs Rangg Company who we suppose (for I have no advice from him) we sent to the Country People’s Assistance. So soon as I got notice of this I orderd a Detachment from the Regimt and some Indians that were equipd for War to March & endeavour to intercept their retreat if they are not too numerous. I have also engagd Ucahula with a small party of brisk Men to go immediately to Fort Duquesne and try to get a Prisoner. He seems confident of Success; and promises to be back in 20 days at farthest.
The two Virga Companies from Carolina came to this place Yesterday. inclosd is a return of their Strength. I am Sir Yr most Obedt & Most Hble Servt

Go: Washington

